                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

STETSON SKENDER, Individually and on                                                   PLAINTIFF
Behalf of All Others Similarly Situated

VS.                                   NO. 4:20-cv-00054-BRW

EDEN ISLE CORPORATION and GARY REDD                                                DEFENDANTS

                                             ORDER

       Pending is Plaintiff’s Rule 59(e) Motion to Amend Judgment Under Rule (Doc. No. 27).

Defendants have responded and Plaintiff replied.1 As set out below, the motion is GRANTED.

I.     BACKGROUND

       Defendants filed a Motion for Summary Judgment on March 22, 2021. The motion

became ripe on April 22, 2021, I granted summary judgment on April 29, 2021.2 Thirty-five

minutes later, Plaintiff accepted the offer of judgment that Defendants extended six days earlier.3

Now, Plaintiff seeks to amend the judgment consistent with the terms of the accepted offer.

II.    DISCUSSION

       Numerous courts facing a similar timing issue have held that a summary judgment order

nullifies an offer of judgment if entered before the time to accept the offer passes.4 In other


       1
        Doc. Nos. 30, 31.
       2
        Doc. Nos. 19, 21, 24.
       3
        Doc. No. 25.
       4
         Collar v. Abalux, Inc., 895 F.3d 1278, 1284 (11th Cir. 2018) (“Rule 68(a) requires the
clerk, as a ministerial act, to enter a judgment that a defendant has “offer[ed] to allow” while
“defending against a claim.” Fed. R. Civ. P. 68(a). A defendant is no longer “defending against a
claim” after a district court enters a final judgment in its favor. Like the commencement of trial,
the entry of a final judgment ends the operation of Rule 68(a).”); Sershen v. Cholish, No.
3:07-CV-1011, 2010 WL 1626930, at *2 (M.D. Pa. Apr. 20, 2010) (holding that once summary
judgment is granted, “the defendant can no longer offer a judgment because a judgment has

                                                 1
words, a plaintiff can no longer accept the outstanding offer, there ceases to be an offer to accept

once a summary judgment closes the case. I agree. One court explained it this way:

       This court granted summary judgment in favor of defendant pursuant to Rule 56 and
       thereby ended the litigation. Aware of that fact, plaintiff nonetheless “accepted” the
       outstanding Rule 68 offer and thereby took steps to override our considered
       judgment through a ministerial act of the Clerk of Court. Nothing in the plain
       language or history of Rule 68 compels us to allow such an extraordinary result.5

       Unfortunately, the Eighth Circuit has held to the contrary.6 Seeing no way to distinguish

Perkins v. U.S. W. Commc’ns from the situation here, I am bound by it.7




already been entered by the district court. As such, the defendant's Rule 68 offer becomes a
nullity with respect to that party.”); T Smith v. Se. Pennsylvania Transp. Auth., 258 F.R.D. 300,
302 (E.D. Pa. 2009) (holding that if a plaintiff was allowed to accept an offer of judgment after
summary judgment was granted, “the plaintiff would be able to vitiate unilaterally a final order
of this court. Moreover, since summary judgment had already been entered and the case had
come to an end, permitting the second judgment to stand would in no way effectuate the purpose
of Rule 68, which is to encourage settlement, and would not “secure the just, speedy, and
inexpensive determination of ... [the] action,” under Rule 1.”); Day v. Krystal Co., 241 F.R.D.
474, 478 (E.D. Tenn. 2007) (“However, when a plaintiff attempts to accept the offer under
circumstances not contemplated by the rule, the mandatory nature of the rule is absolved . . .
there is nothing in the plain language or history of Rule 68 to suggest a plaintiff can override a
final judgment by accepting an offer of judgment.”); Preuss v. Stevens, 721 P.2d 664 (Ariz. Ct.
App. 1986) (holding that a court’s “decision on a motion for summary judgment prior to
acceptance [of offer of judgment] destroys the purposes for which the rule was designed and we
hold that the offer of judgment was ineffectual for any purpose.); Wersch v.
Radnor/Landgrant–A Phoenix P’ship, 961 P.2d 1047, 1049 (Ariz. Ct. App. 1997) (“Nothing in
the history of Rule 68 suggests the 30–day provision was intended to allow a plaintiff to override
a judgment by accepting an offer of judgment.”).
       5
        T Smith, 258 F.R.D. at 302 (E.D. Pa. 2009).
       6
         Perkins v. U.S. W. Commc’ns, 138 F.3d 336, 339 (8th Cir. 1998) (“We conclude that the
plain language of Rule 68 mandates that an offer of judgment remain valid and open for
acceptance for the full ten-day period outlined in the Rule despite an intervening grant of
summary judgment by the district court.”).
       7
         Defendants attempt to distinguish Perkins by pointing out that no trial date had been set,
but, here, trial was imminent. However, when the offer was made in this case, trial was a month
out, so Defendants could have waited two more weeks for a ruling on the pending motion.
Additionally, as set out in Perkins, the offer could have been conditioned on the summary
judgment not being granted.

                                                 2
       Notably, when it comes to another Rule – Rule 55, default judgment – “[t]he judicial

preference for adjudication on the merits goes to the fundamental fairness of the adjudicatory

process.”8 Apparently that preference does not apply in this situation, despite there being a well-

reasoned ruling on the merits. Again, I find it troublesome that a rule technicality would trump a

summary judgment order. Rule 68 appears to be at odds with Rule 56 in this situation, but that is

not an issue for me to resolve.

                                         CONCLUSION

       Based on the findings of fact and conclusions of law above, Plaintiff’s Rule 59(e) Motion

to Amend Judgment Under Rule (Doc. No. 27) is GRANTED. Accordingly, the April 29, 2021

Judgment (Doc. No. 26) is VACATED. The Clerk of the Court is directed to file the accepted

offer of judgment (Doc. No. 25-1) as the judgment in this case.

       IT IS SO ORDERED this 25th day of May, 2021.


                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE




       8
        Oberstar v. F.D.I.C., 987 F.2d 494, 504 (8th Cir. 1993).

                                                 3
